DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Claims 1-12 is acknowledged. The election has been made without traverse. 
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation
A driver is a control scheme used to operate or control a device.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 20030083771 A1) and further in view of Siegel (US 20040164325 A1).
	In reference to claim 1, Schmidt discloses a building apparatus that builds an object using a curable material that is cured by being irradiated with an ultraviolet ray, the building apparatus comprising:
an ejection head, configured to eject the curable material;
a UV light source, configured to emit the ultraviolet ray to the curable material ejected from the ejection head (Fig 1, shown below, in view of P0060, P0061, P0053); and
a light source driver, configured to supply an electric power for driving the UV light source (“controller 40” [P0061] is for controlling the printing operation and would control the light source), wherein 
the light source driver supplies the electric power that varies in a pulse-like form to the UV light source, so as to drive the UV light source using a pulse driving scheme (“exposure is executed in a flash manner, preferably by turning on and off the bulb 38 at a desired time” [P0060])

    PNG
    media_image1.png
    633
    1041
    media_image1.png
    Greyscale

Schmidt does not disclose that the UV light source is an ultraviolet LED
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, UV curing, Siegel discloses that “UV-light emitting diode (LED) arrays have been proposed for curing inks, coatings or adhesives” (P0003).
The combination would be achievable by integrating Siegel’s UV LED in to the apparatus. There is no apparent reason why the combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus such that the UV light source is an ultraviolet LED.
A person having ordinary skill in the art would have been specifically motivated to integrate the Siegel UV LED in to the apparatus in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution 
	In reference to claim 2, 3, 5, 7, 8, 10, 11, 12, the combination discloses the apparatus as in claim 1.
Schmidt teaches that “controller 40” [P0061] controls the apparatus. This would include the ejection head and light source. Schmidt does not disclose the particular manner in which the control is conducted, however, the controller would be capable of controlling the ejection head and light source as claimed.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
	In reference to claim 4, 6, the combination discloses the apparatus as in claim 1 and 5.

The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
	In reference to claim 9, the combination discloses the apparatus as in claim 1.
Schmidt further discloses the building apparatus comprises a plurality of ejection heads (“plurality of print heads [for dispensing different materials]” [Claim 59]), and
Schmidt does not disclose that the materials are different colors, however, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
The Schmidt device would be capable of being used such that each of the plurality of ejection heads ejects the curable material with different color.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744